                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


SHAQUAN LAVENA LESANE          )
              Plaintiff,       )
                               )
v.                             )                   JUDGMENT
                               )
                               )                   No. 5:20-CV-670-FL
JONATHAN BREEDEN, SAM          )
HAMADANI, JEFFREY EDWARDS, JR. )
And GERALD BAKER               )
                Defendant.     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motions to dismiss and plaintiff’s motion for default judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 3, 2021, and for the reasons set forth more specifically therein, the court GRANTS
defendants’ motions to dismiss. Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.

This Judgment Filed and Entered on June 3, 2021, and Copies To:
Shaquan Lavena Lesane (via US Mail) 6325 Falls of the Neuse Rd, Ste. 391, Raleigh, NC 27615
John Thomas Cook (via CM/ECF Notice of Electronic Filing)
Kathryn H. Shields (via CM/ECF Notice of Electronic Filing)
Roger A. Askew (via CM/ECF Notice of Electronic Filing)


June 3, 2021                        PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
